DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Gordon on July 12, 2022.

The application has been amended as follows: 
Amend claim 14, An electronic apparatus 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a method as claimed, comprising: receiving, by processing circuitry of a computer configured to determine a vibration velocity field over a surface of an object, a plurality of beams reflected from the surface, each of the plurality of beams producing respective vibration velocity values over time; more specifically in combination with performing, by the processing circuitry, a similarity grouping operation on the plurality of beams to produce a group of beams of the plurality of beams, at least one pair of beams of the group of beams producing substantially the same vibration velocity value, the group of beams including an outlier beam producing an outlier vibration velocity value; performing, by the processing circuitry, a normalization operation on the outlier beam to produce a normalized group of beams, the normalization operation being based on the vibration velocity values produced by the at least one pair of beams; and performing, by the processing circuitry, a beam combination operation on the normalized group of beams to produce new vibration velocity values for each of the group of beams, the new vibration velocity values being more accurate than the vibration velocity value produced by each of the plurality of beams.
Claims 2-7 are allowed because of their dependency on claim 1.
In regards to claim 8, the prior art of record individually or in combination fails to teach a computer program product comprising a nontransitory storage medium, the computer program product including code that, when executed by processing circuitry of a computer configured to determine a vibration velocity field over a surface of an object, cause the computer to perform a method as claimed, the method comprising: receiving a plurality of beams reflected from the surface, each of the plurality of beams producing respective vibration velocity values over time; more specifically in combination with performing a similarity grouping operation on the plurality of beams to produce a group of beams of the plurality of beams, at least one pair of beams of the group of beams producing substantially the same vibration velocity value, the group of beams including an outlier beam producing an outlier vibration velocity value; performing a normalization operation on the outlier beam to produce a normalized group of beams, the normalization operation being based on the vibration velocity values produced by the at least one pair of beams; and performing a beam combination operation on the normalized group of beams to produce new vibration velocity values for each of the group of beams, the new vibration velocity values being more accurate than the vibration velocity value produced by each of the plurality of beams.
Claims 9-13 are allowed because of their dependency on claim 8.
In regards to claim 14, the prior art of record individually or in combination fails to teach an electronic apparatus as claimed, the electronic apparatus comprising: a memory; and controlling circuitry coupled to the memory, the controlling circuitry being configured to: receive a plurality of beams reflected from the surface, each of the plurality of beams producing respective vibration velocity values over time; more specifically in combination with perform a similarity grouping operation on the plurality of beams to produce a group of beams of the plurality of beams, at least one pair of beams of the group of beams producing substantially the same vibration velocity value, the group of beams including an outlier beam producing an outlier vibration velocity value; perform a normalization operation on the outlier beam to produce a normalized group of beams, the normalization operation being based on the vibration velocity values produced by the at least one pair of beams; and perform a beam combination operation on the normalized group of beams to produce new vibration velocity values for each of the group of beams, the new vibration velocity values being more accurate than the vibration velocity value produced by each of the plurality of beams.
Claims 15-20 are allowed because of their dependency on claim 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belsley et al. (US 20170146656) teaches a method, an apparatus and a non-transitory computer program product run on processing circuitry (paragraph 67-68, fig. 1, 3 and 4), comprising: receiving, by processing circuitry of a computer configured to determine a vibration velocity field over a surface of an object (paragraph 66, 68, 78, 109), a plurality of beams reflected from the surface, each of the plurality of beams producing respective vibration velocity values over time (paragraph 66, 68, 78, 109); performing, by the processing circuitry, an averaging operation on noise beam to remove noise effects of the received velocity values (paragraph 66, 68, 78, 109, see fig. 1, 3 and 4), but does not specifically teach the steps of claims 1, 8 and 14.
Zuta et al. (US 20200293750) teaches a method, an apparatus and a non-transitory computer program product run on processing circuitry (fig. 1-5, paragraphs 60-62), comprising: receiving, by processing circuitry of a computer configured to determine a vibration velocity field over a surface of an object, a plurality of beams reflected from the surface, each of the plurality of beams producing respective vibration velocity values over time (paragraphs 72-74, 99, 114-131, claim 1); performing, by the processing circuitry, a normalization operation on a beam to produce a normalized group of beams, the normalization operation being based on the vibration velocity values produced by the beams (paragraphs 124-131); and performing, by the processing circuitry, calculate vibrations of the object (paragraphs 72-74, 99, 114-131, claim 1), but does not specifically teach the details of claims 1, 8 and 14.
Fluckiger (US 20100101327) teaches a LIDAR device for measuring vibrations (abstract), receiving a plurality of beams to be analyzed to determine the vibrations of an object (paragraph 24, claim 1, fig. 1, 3 and 4), but does not specifically teach the details of claims 1, 8 and 14.
Cosentino et al. (US 20100089160) teaches a method, comprising receiving, by processing circuitry of a computer configured to determine a vibration velocity field over a surface of an object, signals from a plurality of transducers from the surface (a processing circuitry (12) with software determines vibration frequencies over the surface of an object from a plurality of transducers (7) (paragraphs 0018-0023, [0067], [0068]), each of the plurality of transducers producing respective vibration values over time (the transducers 7 produce vibrational signals, relative to their position on the object surface, in a time-domain; paragraphs 0067); performing, by the processing circuitry, a similarity grouping operation on a plurality of spectra from the transducers (the acquired signals from the transducers undergo a normalization to obtain a group of normalized spectra; paragraphs [0067], [0074], 0075), at least one pair of spectra (two groups of normalized spectra; paragraphs 0076), an outlier vibration velocity value (the obtained vibration signals include anomalous signals; paragraph 0069); performing, by the processing circuitry, a normalization operation on the outlier signal (an anomalous signal is denoised which is a normalization operation; paragraphs [0069], [0070]) a normalized group of spectra (a group of normalized spectra; paragraph [0075]), the normalization operation being based on the vibration velocity values produced by the at least one pair of beams; and performing, by the processing circuitry, a spectra combination operation on the normalized group of spectra (the normalized spectra are all used to calculate an average normalized spectrum, which is a combination operation; paragraph [0080]); and new vibration values being more accurate than the vibration values produced by each of the plurality of transducers (noise in the spectra of the acquired vibration signals is reduced, indicating more accurate than the vibrational signals initially produced by the transducers; paragraphs [0067], [0074)), but does not specifically teach the processing of a plurality of beams and grouping the beams as claimed with a pair of beams and normalizing the outlier beam in order to produce normalized beams to compensate for the outlier and produce more accurate vibration velocity signals. 
 Sebastian (US 20180252813) teaches a method, comprising receiving, by processing circuitry of a computer configured to determine a vibration velocity field over a surface of an object, a plurality of beams reflected from the surface (LIDAR system 120 has processing circuitry 124, which determines vibrational velocity and receives beams that reflect from the surface 112 of object 110; paragraphs [0020], (0026), [0070)), each of the plurality of beams producing respective vibration velocity values over time (the beams reflect off surface 112 and produce deviation datasets 140 of breathing vibrations (respective vibration velocity values) on surface 112; paragraphs [0026], [0070]); performing, by the processing circuitry, a normalization operation on beams to produce a normalized group of beams, the normalization operation being based on the vibration velocity values produced by the at least one pair of beams (the LIDAR system removes velocity components of vibrations from beams, which is a normalization operation, to produce vibration values based on multiple beam samples which includes at least one pair; paragraphs [0026], [0085)), but does not specifically teach grouping beams that have the same vibration velocity and then using those groups to determine an outlier and normalize the outlier to form normalized groups to more accurately determine velocity values of vibration.
Valla et al. (US 20110116074) teaches a method, comprising receiving, by . processing circuitry of a computer configured to determine a vibration velocity field over a surface of an object, a plurality of beams reflected from the surface (a LIDAR device with a control unit receives a backscattered signal from an object located in a volume comprised of multiple contributions for measuring vibration characteristics of the object; paragraphs [0068], [0073], [0075)), the beam producing respective vibration velocity values (the backscattered signal arrives at optical head 12 to produce heterodyne detection signals based on the vibration characteristics of the object measured; paragraphs [0075], [0078}), but does not specifically teach the normalization operations and does not teach the specific way of grouping the beams. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878